The Chancellor.
As the application for a ne exeat is ex parte, and as the wife is permitted to sue her husband in this court, her affidavit, as plaintiff, is admissible, on the same ground as that of any other plaintiff; and process of injunction, and a ne exeat, are, according to the usual course and practice of the court, obtained on the oath of the party. The case of Sedgwick v. Watkins does not appear to be founded on just principles. For the purpose of carrying on this suit, the wife is considered as independent of her husband, and she ought to be permitted to enjoy the rights of a party. In the case of Shaftoe v. Shaftoe, (7 Ves. 171.,) the application, for a ne exeat was made on the oath of the wife, and no objection was taken ; and the Lord Chancellor proceeded to consider the merits of the motion, on the strength of her affidavit. The case in 1 Vesey, is, therefore, to be considered as virtually overruled. The case of Shaftoe v. Shaftoe is analogous in another respect, as the motion for a ne exeat was there made prior to any decree of alimony, *443and was founded on the information and belief of the wife.
The great difficulty in these applications, when a suit is pending for alimony, is, that the right to alimony, and the amount of it, is uncertain ; and there is no certain sum for which to mark the writ. This court has always expressed an inclination to interfere in favour of the wife, if that difficulty could be surmounted. Lord Loughborough said he would grant the writ, if he could find a precedent; and Lord Hardwicke said, the we exeat had been granted in this single case of alimony, out of compassion to the wife. (7 Ves. 173, Dawson v. Dawson, 1 Ves. jun, 94, Coglar v. Coglar, 2 Atk. 210. Anon. Haffey v. Haffey, 14 Ves. 261.) It does not appear to me that the difficulty of fixing on a sum is, absolutely, insurmountable. Courts of law always surmount it, when the writ is marked for bail in actions founded on torts. The amount of alimony will have a material reference to the rank of the parties, and the property of the husband. The case will always be governed by a sound discretion, arising out of its special circumstances ; and the court will take care that the writ be not used for oppression or extortion. Under this limitation, the process, in cases like this, when the intended departure of the husband is clearly made out, appears to me to be essential to justice.
I shall, in this case, allow the defendant to depart, on giving security in 10,000 dollars to abide the decree of the court, or to return within one year after such decree, so as to be amenable to the process of the court.
Rule accordingly.